Citation Nr: 1242153	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to December 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims files was subsequently returned to the RO in Winston-Salem, North Carolina

In April 2012, the Board denied the claim for TDIU from December 8, 2009, on the basis that the RO had granted a 100 percent schedular rating for prostate cancer effective from December 8, 2009, and remanded the claim for TDIU prior to December 8, 2009, for further development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  The regulation further provides that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

For the period prior to December 8, 2009, the Veteran had four service-connected disabilities (posttraumatic stress disorder (PTSD), hearing loss, degenerative disc disease of the lumbar spine, and radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine), none of which was rated as more than 30 percent disabling.  The combined disability rating for the service-connected disabilities for this period was no more than 60 percent.  

The PTSD, in part, and the degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity were from a common etiology - a helicopter crash.  While the etiology of hearing loss is noise exposure from helicopters in service in general, the etiology of the hearing loss is not the brief noise exposure during the helicopter crash that caused the lumbar spine and radiculopathy disabilities as well as part of the PTSD.  Accordingly, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) for the period prior to December 8, 2009.

While the Veteran underwent VA examinations addressing his employability regarding his psychiatric and orthopedic disabilities since he filed his claim in March 2007, he has not been afforded a VA examination addressing the impact of his hearing loss, which is currently rated as 20 percent disabling, on his ability to work.  Therefore, upon further reflection, the Board concludes that a VA examination addressing the impact of the Veteran's hearing loss on his is necessary.  

The Veteran has been rated as 100 percent disabling for his prostate cancer since December 8, 2009.  If the appellant is no longer rated as 100 percent disabling for his prostate cancer, the issue of entitlement to TDIU since the effective date of the reduction of the rating for prostate cancer must be considered.  If he is no longer receiving a 100 percent schedular rating for prostate cancer, an additional examination or examinations addressing his employability regarding his current service-connected disabilities - PTSD, degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, sciatic neuropathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, and prostate cancer - will be necessary.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should afford the Veteran a VA audiology examination to determine the impact of his bilateral hearing loss on his ability to work.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders are to be made available to the examiner to review.  Without consideration of the appellant's age, the examiner should comment on the impact of the bilateral hearing loss on his ability to obtain and maintain substantially gainful employment consistent with his educational and occupational background.  A complete rationale for any opinion offered must be provided.

2.  If and only if the Veteran is no longer receiving a 100 percent schedular rating for his prostate cancer, the RO or the AMC should arrange for the Veteran to be scheduled for an examination or examinations to determine the impact of his PTSD, degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, sciatic neuropathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, and prostate cancer on his ability to work.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders are to be made available to the examiner or examiners for review.  Without consideration of the appellant's age, the examiner or examiners should comment on the impact of the PTSD, degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, sciatic neuropathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, and prostate cancer on his ability to obtain and maintain substantially gainful employment consistent with his educational and occupational background.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination or examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the development requested, the RO or the AMC should review the examination report or reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

5.  Thereafter, the RO or the AMC must readjudicate the issue of entitlement to TDIU prior to prior to December 8, 2009, and, if applicable, entitlement to TDIU since the date of the reduction of the rating for prostate cancer from 100 percent disabling to a lower percentage disabling.  If applicable, the RO or the AMC should consider whether the claim should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative must be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

